KLEIN, J.
This appeal involves a paternity action in which a judgment was entered against appellant based on a default. Appellant moved to vacate the judgment on the ground that service of process was insufficient because the paternity action named Ebel Shalom, but was served on appellant. Through his sworn motion to vacate the judgment, appellant asserted that he had never known the mother, had never been known as Ebel Shalom, and that he was not a party to this action. Although, after a series of unsuccessful attempts to serve Shalom, a return of service was filed stating that the “named person” had been served at an address where appellant resided, this service was insufficient to put appellant on notice that he was a defendant in this case. The paternity judgment is accordingly void for lack of personal jurisdiction and reversed.
WARNER and GROSS, JJ., concur.